I dissent.
I feel that the majority opinion does not properly apply the established rule relative to construing the provisions of a policy. It should be construed strictly as against the insurer and liberally as to the insured, and any ambiguity as to meaning must be resolved in favor of the insured. Peterson v. Maloney, 181 Minn. 437, 232 N.W. 790. "The policy is to be construed in favor of the assured to effect the insurance, and exceptions to the general liability provided are to be strictly construed against the insurer." Pawlicki v. Hollenbeck,250 Mich. 38, 43, 229 N.W. 626, 627. The strict rule applies in determining whether Oman was an insured. Once established that he was, then plaintiff has the right to prevail here. Oman himself has rights; there is a judgment against him; if an assured, he is entitled to have it reduced to the extent of $7,500.
The appeal being from a judgment and there being no record here of the evidence taken at the trial, the findings of fact are to be taken as sustained by the evidence and correct. The conclusion reached by the trial court that Oman was not operating a garage or service station binds us. Thoreson v. Quinn, 126 Minn. 48, 147 N.W. 716. If not so operating, he was covered by the policy. The one here clearly within the exclusion was Gamble; he was the sole operator, and the accident arose out of that operation. As was well stated by the trial court:
"Had it been intended to exclude an employe of the person or organization operating the garage, the language used could simply and without ambiguity have excluded liability arising out of the operation of the garage, etc.' alone, or in the alternative with the first provision of subdivision C instead of in the conjunctive."
Here both conditions must maintain in order to work an exclusion — to be excluded a person must be the operator and
the accident must be one arising out of the operation. Gamble was excluded; Oman was not. I cannot agree that every employe of Gamble in or about his garage, no matter how slight or insignificant might be the services rendered, was within the category of "any *Page 194 
person * * * operating a public garage." Oman was not running or conducting the business.
Appellant, undoubtedly with able legal advice, chose the language used in the exclusion clause intending not to limit the coverage and thereby offer an attractive policy. If an agent or employe of the operator was to be excluded from coverage, proper words to accomplish that purpose should have been used; they were not; their omission is more than significant. It may be suggested that words frequently used, such as "owners, agents, or employes thereof"; proprietor, owner, agent, or employe of any garage"; "any person or organization or employe thereof," would have made the situation plain.